Citation Nr: 9932164	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder prior to October 27, 1995. 

2. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder from October 27, 1995. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, (RO), that granted service connection and assigned a 
30 percent rating for posttraumatic stress disorder (PTSD), 
effective August 24, 1994.  By a subsequent rating decision 
of January 1997, the rating was increased to 50 percent, 
effective October 27, 1995.  

During the appeal, a July 1999 rating decision continued the 
50 percent disability rating for PTSD and denied entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).  
The issue of entitlement to TDIU will be addressed in the 
remand section of this decision.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issues 
before the Board is of record.

2.  There is competent and probative evidence that the 
veteran has nonservice-connected bipolar disorder in addition 
to PTSD.

3.  Prior to October 27, 1995, PTSD was productive no more 
than definite (moderately large) social and industrial 
impairment as contemplated by the rating criteria in effect 
prior to November 7, 1996.  

4.  Since October 27, 1995 PTSD has been productive of no 
more than considerable social and industrial impairment as 
contemplated by the pre-November 7, 1996 rating criteria. 

5.  As contemplated by the revised rating criteria, 
manifestations of PTSD since November 7, 1996 are not shown 
to have caused occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.   


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to October 27, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
3.321;4.132, Diagnostic Code 9411 (1996) (in effect prior to 
November 7, 1996).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD since October 27, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 3.321, 4.126, 
4.130, Diagnostic Code 9411 (1999); 4.132, Diagnostic Code 
9411 (1996) (in effect prior to November 7, 1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

During a May 1995 VA PTSD examination, it was recorded that 
the veteran had last been employed as a security guard until 
April 1995 and had worked three months in that position.  In 
the past, he had worked 15 years in plant work and had held 
various jobs in sales with considerable success, but only for 
brief periods.  Since April 1995, he had been doing odd jobs 
to stay off the streets.  He had occasionally been on the 
streets and had briefly stayed in missions in the past.  It 
was noted that most of his decline had occurred several years 
earlier, when he moved to Texas and became involved again in 
drugs, which reportedly culminated in the accidental death of 
his younger brother and precipitated delayed PTSD.  The 
veteran described his combat experiences in Vietnam.  He 
stated that could not sleep at night and had taken a job in 
security so that he could sleep days.  He reported having 
been involved in cocaine in New York.  When he initially 
moved to Texas, he was not using drugs, had custody of his 
children and had job paying 60 or 80 thousand dollars a year, 
but it only lasted six months.  After that, he held other 
jobs briefly and got back into drugs.  He had been married 11 
years and had two children.  His son had lived with him until 
recently; they had physical fights and were unable to get 
along.  His daughter lived with her mother.  

The veteran further reported that it seemed he could not hold 
a job; he always got fired and didn't know why.  He said that 
he had been told he acted angry and would "bite people's 
heads off."  On mental status examination, he was described 
as somewhat agitated and hypomanic.  He was difficult to 
interrupt.  When asked a question, he would generally respond 
in a fairly relevant manner.  He showed pressure of speech, 
but without fragmentation or flight of ideas.  He was 
oriented as to time, place and person.  His thought content 
revealed an unstable affect, moving from agitated, angry, 
almost manic states, to periods of depression with 
withdrawal, crying and suicidal thoughts.  The examiner said 
that the veteran's success as a salesman might reflect some 
cyclothymic tendencies which had decompensated.  The 
diagnoses were PTSD, moderate at least, and substance abuse 
in remission.  The examiner commented that the veteran's 
incapacity was at least moderate for employment.  

On October 27, 1995, the veteran was seen for an initial 
interview at a VA mental health clinic.  He reported that he 
had been unable to hold a job or get along with people and 
had started having nightmares of Vietnam since finding the 
body of his dead brother in November 1991.  Before that, he 
had done fairly well for about 20 years.  He stated that he 
had nightmares of Vietnam about twice a week, that he could 
smell decomposed bodies, and that he heard Vietnamese talking 
outside his door, sometimes once a week at night.  He had not 
worked since September 1995; he had been laid off and was 
receiving unemployment benefits.  He reported some sleep 
problems and it was noted that his motivational interests and 
energy had been variable.  He reportedly had decreased 
concentration on activities of daily living; he denied 
suicidal thoughts and ideation.  On examination, he was noted 
to be fairly groomed and was alert and oriented.  His mood 
was slightly dysphoric, affect was appropriate, and there was 
no evidence of a thought disorder.  His cognitive functions 
seemed intact, and insight and judgment were fair.   The 
diagnoses were PTSD, delayed, and history of cocaine abuse in 
remission.  The Global Assessment of Functioning (GAF) score 
was "50 x 55."  Therapy was recommended.  In July 1996 he 
was seen for follow-up by the same doctor and reported that 
he was working in an ice plant, seven nights a week.  He 
reported that he was planning to go back to school and was 
looking forward to it. 

Later in July 1996, the veteran was seen at the VA mental 
health clinic.  It was noted that he had trouble sleeping and 
had taken a night job at an ice plant.  He blamed his lack of 
success on his inability to sleep.  He described himself as 
feeling irritable, anxious and worthless, with occasional 
racing thoughts.  He had dreams of dead bodies from Vietnam 
talking to him.  On examination, he was noted to be alert, 
oriented and anxious, continuously moving during the 
interview, and sarcastic at times.  It was noted that he had 
no true history of mania.  He denied suicidal and homicidal 
ideation.  He declined therapy but was willing to take 
mediation.  A July 1996 VA nursing note shows that the 
veteran reported insomnia, that he had trouble keeping a job, 
and feelings of worthlessness.  He felt "down in the dumps" 
and had some thoughts of suicide, without a plan.  He said 
that he occasionally heard someone calling his name and 
things behind the door when nothing was there.  He was 
described as being casually dressed, well-groomed, alert and 
oriented.  His speech was clear and congruent with organized 
thought content.  He was anxious, apprehensive and agitated.  
An August 1996 VA progress note shows that the veteran was 
more anxious and had somewhat pressured speech.  He had had 
an argument with his boss and lost his job.  On examination, 
he was described as being alert, oriented and anxious, with 
mildly pressured speech.

In April 1997, it was recorded in a VA progress note that the 
veteran's son had taken his car.  The veteran did not have a 
job and the lack of a car made it hard for him to get one.  
He reported that recently he had been very irritable and did 
not have any patience.  A June 1997 VA progress note shows 
that the veteran had a lot of irritability and problems with 
frustration tolerance.  He tried to get his old job back, but 
did not.  In a July 1997 VA progress note, he was described 
as being frustrated because he could not find a job.  He had 
applied "everywhere" but had been rejected.  Recently, he 
had worked at a restaurant.  He liked it, but had to leave 
because he could not get along with the boss's sister.  He 
was described as anxious, apprehensive and agitated.

In May 1997, the Wackenhut Corporation reported that the 
veteran had been employed as a security officer from January 
to June 1995 and that he had resigned.  

At a hearing at the RO in September 1997, the veteran 
reported that he was being given antidepressant medication, 
was not employed, and had been aggressively looking for work 
for the past year.  He had started work at a nursing home, 
but had been fired about the middle of his second day because 
of arguments with fellow workers.  Hearing transcript (T.) at 
2-3.  When asked about what kept him from getting a job, he 
said that he tended "to fly off the handle at the least 
little thing...."  Id. at 3.  

The veteran testified that he had not had any stable 
employment for the past five years, but had multiple jobs for 
short periods.  Id. at 4.  He had a job selling cars.  He 
sold nine cars once in five days but was let go because he 
was arguing with the other salesmen over minor things.  He 
would "blow up" and had fist fights with some of them.  Id. 
at 4-5.  His longest employment in the prior five years had 
been for three months and that involved his being counseled 
about being critical of other people and various job changes.  
He primarily had trouble with supervisors.  Id. at 5.  If he 
slept at night, he had bad dreams so he tried not to sleep at 
night.  Id. at 6.  He said that he had a "real violent 
temper."  He didn't go out much, because when he did he got 
into arguments that led to pushing and shoving and, 
occasionally, fistfights.  Id. at 7.  He could not go into a 
convenience store across from his house because of an 
argument with another customer.  He said that he could shop 
there when there were no other customers, such as in the 
middle of the night.  Id. at 7-8.  He did not socialize and 
had no close friends.  Id. at 8.  He did not allow himself to 
sleep at night and around seven a.m. he would go to sleep 
until two or three in the afternoon, then have something to 
eat and watch television.  Id. at 9.  

At a November 1997 VA examination, the veteran reported that 
he stayed in his apartment all day and watched television and 
read.  He slept from about 6 in the morning to 4:30 in the 
afternoon.  Neither of his children was currently living with 
him and his son didn't come by much, as they were always 
fighting and yelling at each other.  The veteran indicated 
that he had not been able to get a job and could not get past 
the interviews.  He was noted to be dressed casually and had 
not shaved for two or three days.  He was cooperative, goal 
oriented and oriented as to time, place and person.  He was 
able to organize his thoughts and express himself.  His 
speech was not as rapid as it had been in the past.  His 
affect was moderately tense and his mood was moderately 
depressed.  Intellect was average, memory reasonably good and 
judgment was good.  The diagnosis was PTSD; GAF was 56.  

In January 1998, it was recorded in a VA progress note that 
the veteran was having marked difficulty in obtaining 
employment and was continuing to essentially reverse day and 
night.  

In February 1998, the veteran said that he could not get 
along with anyone because of his PTSD.  He had been unable to 
hold a job for two years; he had worked two days, at most.  
He said that he was not always oriented to time and place.  

During a September 1998 VA examination, it was noted that the 
veteran had been initially fairly successful following 
service; in about 1989 he earned approximately $40,000 
working in sales.  He had been divorced for about 14 years.  
Reportedly, he had difficulty on his return from Vietnam, 
having expected to be welcomed as a hero.  He was able to 
cope with his feelings until 1992 when he discovered the body 
of his dead brother and began having flashbacks.  He had been 
unemployed since 1995.  He said that he sometimes went three 
days without sleeping.  He was helping a man paint a house.  
He spent his time sleeping, reading and watching television, 
a lot of it alone.  He had gotten into an argument with a man 
in a store about some prices and was asked not to come back.  
He had some conflicts with people in his neighborhood and 
feared retaliation.  He felt socially isolated from others 
outside of his doctor and the outpatient clinic and felt that 
he had no one to talk to.  He had two girlfriends.  

It was noted that the veteran was wearing a T-shirt with 
holes in it.  He was somewhat fidgety, with increased 
psychomotor activity.  Eye contact was occasional.  His 
speech was rapid, bordering on being pressured.  There was 
some loosening of associations.  He was overproductive in his 
speech and was occasionally tangential and circumstantial.  
His mood seemed somewhat elated and his affect was flexible.  
He could retain and recall four digits forward and three 
digits backward, which the examiner said was in the defective 
range, but he was thought to be of average intelligence.  He 
reported both auditory and visual hallucinations.  The 
auditory hallucinations consisted of the doorbell ringing, 
footsteps on the walk, hearing the back door open and close 
and Vietnamese voices.  The visual hallucinations consisted 
of his seeing someone in a tree, when close observation 
revealed that no one was there.  He was able to bathe, dress 
himself, brush his teeth, comb his hair, cook, shop, drive, 
ride the bus, pay bills, balance a checkbook and use a 
calculator.  Social functioning was somewhat defective; he 
was able to visit outside his home, use a telephone, send a 
letter and read a newspaper.  He described himself as unable 
to get along with others and work out problems with others.  
GAF Score was 50.  The pertinent diagnostic impression was 
PTSD; the examiner considered him to be severely impaired for 
obtaining and sustaining employment.  

In an October 1998 VA progress note, it was recorded that the 
veteran had been working some, which had a salutary effect.  

During a November 1998 VA psychiatric examination, the 
examiner referred several times to the veteran's records, 
mentioning what they showed.  It was noted that the veteran 
had a 10th grade education and had obtained a GED after 
service.  He had attempted college, but "quickly left."  
His last steady job was two years before when he worked in an 
ice plant.  He had frequent arguments with his boss and was 
finally fired.  Since then, he had "a few odd time jobs."  
He worked for a few months in a nursing home, but was rapidly 
fired because he could not get along with his supervisors.  
He was seen about every five or six weeks for counseling.  
There was no regular sequence.  He said that sometimes his 
appointment was changed without his being notified, and 
sometimes he did not show up.  He was casually dressed.  He 
was very talkative; his speech was voluble, and he had rapid 
associations and was circumstantial.  Instead of giving a 
straight answer to a question, he would follow one idea with 
another and go around and around.  The examiner said those 
manifestations were characteristic of a "hypomanic 
individual," which some other examiners reportedly had 
noticed.  The veteran stated that sometimes his friends 
warned him that he was "very high" and other times he would 
close himself in a heavily curtained room, didn't eat for 
days and would lie in bed.  According to the examiner, this 
appeared to be bipolar type behavior and it was "quite 
clear" that, in attention to PTSD, there was a bipolar 
diagnosis.  

The November 1998 examination report also reflects that the 
veteran mentioned serious sleep disturbance, flashbacks and 
some intrusive ideas about Vietnam.  He expressed some guilt 
because he was not helping with his daughter's education he 
could not afford to do so.  The examiner noted that the 
veteran did describe in-service stressors and that he had a 
great deal of social maladjustment after returning from 
Vietnam and currently, mostly because of his bipolar 
manifestations.  He had good contact with reality, was not 
anxiety-ridden and did not show signs of depression.  Rather, 
he showed strong signs of hypomania.  The examiner said that 
no accurate determination could be done as to whether bipolar 
disorder was strongly associated with PTSD.  The examiner 
said that he did not see the PTSD as more serious than had 
been evaluated before.  The examiner stated that the 
veteran's GAF was extremely low, not so much because of PTSD 
but because of his hypomanic behavior which drove the veteran 
to arguments with colleagues and superiors.  The diagnostic 
impressions were PTSD, moderate and chronic, and bipolar 
disorder, moderately severe.  The GAF was noted to be between 
50 and 60.

In January 1999, it was recorded in a VA progress note that 
the veteran was having problems with anger and strong 
impatience which were alienating others from him and causing 
him to tend to isolate.  His GAF Score was 64.  In an April 
1999 VA progress note, the veteran was described as being 
talkative and "not necessarily fully coherent."  He 
reported having a lot of trouble with nightmares, which he 
related to the situation in Kosovo.  

Criteria

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
§ 4.1 (1999)  

Mental disorders are rated on the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating should be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  The rating 
should consider the extent of social impairment, but should 
not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(a).  

The criteria for rating PTSD were revised, effective November 
7, 1996.  61 FR 52695, Oct. 8, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies, unless Congress provided otherwise or permitted the 
Secretary to do so and the Secretary has done so.  Marcoux v. 
Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  No such provision exists with regard to 
PTSD.  

The current rating criteria provide that when there is 
occupational and social impairment due to PTSD, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, PTSD is 70 percent 
disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

When there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, PTSD is 
50 percent disabling.  Id.

Under the pre-November 7, 1996, (old, prior) criteria, PTSD 
is rated 70 percent disabling when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  It is 
50 percent disabling when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating is assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411, in effect prior to November 7, 
1996.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (as of March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (Court) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
adaptability that is "more than moderate but less than rather 
large." VAOPGCPREC 9-93 (November 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).

In the Fenderson case, the Court held that in appeals from an 
initial assignment of a disability evaluation, ratings may be 
staged (i.e., different ratings may be assigned for different 
periods of time.  The rule of Francisco v. Brown, 7 Vet. App. 
55 (1994), that where an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern, does not apply in such cases.  The RO has already 
assigned two different percentage ratings for the period 
under consideration.  Therefore, the Board must consider 
whether ratings higher than those assigned and/or any 
additional staged ratings are warranted.  

Effective November 7, 1996, subsequent to receipt of the 
veteran's claim, the criteria for rating mental disorders 
were revised. 38 C.F.R. § 4.97 (1997).  The Board observes 
that the veteran was furnished both the "old" and the 
"new" criteria in the statement of the case.  

As to whether a rating in excess of 30 percent is warranted 
prior to October 27, 1995, when the current 50 percent rating 
became effective, only the old rating criteria may be 
considered inasmuch as the revised criteria were not 
effective until November 1996.  As noted above, the old 
criteria provide a 30 percent rating for psychiatric 
disability in which there is definite (moderately large) 
impairment in the ability to establish or maintain and in 
which by reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite (moderately large) 
industrial impairment.  A 50 percent rating is warranted for 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and in which by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

The evidence prior to October 27, 1995, shows that when 
examined in May 1995 the veteran reported having last worked 
a month earlier (as a security guard, a job that he held for 
three months) and reported having previously worked in a 
plant for 15 years and having had jobs in sales with 
considerable success.  Currently, he was receiving 
unemployment compensation.  It was noted that most of his 
decline had been associated with drug involvement (not 
service-connected) and the death of his brother.  Although he 
reported difficulty holding a job and stated that he always 
got fired, there is no objective evidence that he was fired 
due to his PTSD.  Findings noted on mental status examination 
(such as reference to thought content moving from an almost 
manic state to depression) were consistent with comments 
later made by the most recent examiner regarding the presence 
of bipolar disorder in addition to PTSD.  However, at the 
time of the May 1995 examination the examiner diagnosed only 
PTSD, which he stated was moderate at least, with at least 
moderate incapacity for employment.  Since "definite" 
social and industrial impairment has been defined as 
"moderately large," (which is greater than moderate and 
less than rather large), the Board concludes that the 30 
percent rating in effect prior to October 27, 1995 
encompassed the degree of disability from PTSD shown at that 
time in that it contemplates something more than just 
"moderate" impairment. 

Based on an October 27, 1995 VA outpatient report, the RO 
raised the veteran's rating to 50 percent effective that date 
and the 50 percent rating continues.  At the time of the 
October 27, 1995 visit, the veteran reported having last 
worked in September, when he was laid off.  There is nothing 
to indicate that he was laid off due to PTSD.  He complained 
of nightmares about twice a week and olfactory and auditory 
hallucinatory experiences at night, sometimes once a week.  
He denied suicidal thoughts and ideation and was found to be 
alert and oriented, with intact cognitive functions, 
appropriate affect and fair insight and judgment.  The GAF 
assigned at that time was "50 x 55."  A GAF of 50 (actually 
the range of scores is from 41 to 50) is for "[s]erious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), cited in Richard v. Brown, 
9 Vet. App. 266 (1996).  A GAF score of 55 to 60 (actually 51 
to 60) is for "moderate difficulty in social, occupational, 
or school functioning."  DSM-IV as cited in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Thus the score of 50 was 
only one point below the range encompassing only moderate 
difficulty and the score of 55 was well into that range.  
Under the old criteria, considerable social and industrial 
impairment warrants a 50 percent rating and severe impairment 
warrants 70 percent.  Based on the veteran's complaints and 
findings and the assigned GAF score at the time of the 
October 1995 outpatient visit, the Board concludes that no 
greater than considerable social and industrial impairment 
was shown.  There is no indication that the veteran was 
experiencing the type of symptoms characterized as 
"serious" under the GAF scale and although he apparently 
was experiencing some employment difficulty due to PTSD, no 
independent evidence has been submitted showing that he had 
lost or been denied employment due to that condition.  Thus, 
the overall picture in October 1995 was one of no more than 
considerable social and industrial impairment, consistent 
with the 50 percent rating assigned.  

By July 1996, the veteran was complaining of significant 
sleep problems and accordingly had taken a night job, which 
he eventually lost due to an argument with his boss.  He had 
"racing thoughts" and was continuously moving, with a 
notation of no "true history" of mania.  He denied 
homicidal and suicidal ideation at that time.  Later that 
month he again reported insomnia and some thoughts of suicide 
without a plan.  Throughout this period he was noted to be 
anxious and in August 1996 he had mildly "pressured 
speech."  By that time he had lost his job, which he 
attributed to an argument with the boss.  However, he 
remained oriented and alert, with clear and congruent speech.  
Thus during this period he continued to experience 
considerable but not severe social and industrial impairment 
as a result of his psychiatric disability, which later 
medical evidence shows to include bipolar disorder that is 
not service connected.  

The veteran's job difficulties persisted into 1997, 
apparently due to his inability to get along with others (on 
one occasions the boss's sister).  In May 1997 a former 
employer wrote that the veteran had been employed as a 
security officer in 1995 and had resigned.  The RO's attempts 
to obtain information from other former employers were 
unsuccessful and the veteran has not submitted any such 
evidence.  Thus, despite his reports of repeatedly being 
fired, the only relevant independent evidence of record shows 
that he resigned.  In November 1997, when the veteran was 
given a formal psychiatric examination by the VA, his GAF 
score was 56, clearly not consistent with more that a 50 
percent rating under ether the old or revised criteria that 
were effective November 7, 1996.  At that time he was 
described as cooperative, goal oriented, able to organize his 
thoughts and able to express himself.  

When the veteran was given another VA psychiatric examination 
in September 1998, he reported conflicts with people in his 
neighborhood and feeling socially isolated, although he had 
two girlfriends.  He was described as somewhat fidgety with 
increased psychomotor activity, rapid speech, and some 
loosening of associations; he was occasionally tangential and 
circumstantial; and his mood was somewhat elated.   The 
examiner diagnosed PTSD and assigned a GAF score of 50.  
However, only two months later, when he was examined again 
and the record was apparently reviewed in depth, the examiner 
concluded that in addition to PTSD the veteran also had 
bipolar disorder, noting certain symptoms presently and 
previously manifested that were consistent with such a 
diagnosis.  Bipolar disorder is not a service-connected 
disability and the examiner did not conclude that bipolar 
disorder was caused or aggravated by PTSD.  He assigned a GAF 
between 50 and 60, stating that the "extremely low" GAF was 
not due to PTSD as much as to the veteran's hypomanic 
behavior which had driven him to arguments with colleagues 
and superiors.  The examiner assessed PTSD as being moderate 
and bipolar disorder as being moderately severe.  In January 
1964 the veteran was noted to have a GAF score of 64.  

Based on the forgoing, the Board concludes that under the old 
rating criteria, no more than considerable social and 
industrial impairment has been shown as resulting from PTSD 
subsequent to October 27, 1995.  There is now of record a 
medical opinion, clearly based on examination of the veteran 
and thorough consideration of the record, including previous 
medical reports, that the veteran's inability to get along 
with superiors and others in the workplace has been due in 
large part a nonservice-connected psychiatric disorder 
(bipolar disorder).  The November 1998 examiner also noted 
that the veteran showed strong signs of hypomania, which some 
earlier examiners had noted, and opined that much of the 
veteran's maladjustment was due to bipolar disorder.  Thus, 
this evidence supports the conclusion that PTSD has caused no 
more than considerable social and industrial impairment since 
October 25, 1997.  The veteran's PTSD would warrant a rating 
no higher than 50 percent under the revised criteria, a 
number of which required for 50 percent have not been met, 
such as panic attacks, memory impairment such that there is 
retention of only highly learned material, forgetting to 
complete tasks, impaired judgment, and impaired abstract 
thinking.  As to the 50 percent criteria that have been met, 
the recent medical evidence clearly shows that some are 
attributable to bipolar disorder.  

In sum, the evidence shows that the veteran can function 
fairly well, except for his inability to get along with other 
people, which, according to competent and probative evidence, 
is due in large part to bipolar disorder.  He is able to take 
care of personal hygiene and perform daily activities, such 
as shopping cooking, driving and paying bills.  While 
suicidal thoughts have been reported at times, the evidence 
does not show obsessional rituals, illogical, obscure, or 
irrelevant speech, panic or depression affecting the ability 
to function independently, appropriately and effectively, 
spatial disorientation or neglect of personal hygiene, which 
are among the revised criteria for a 70 percent rating.  

For the foregoing reasons, the Board concludes that a 
schedular rating in excess of 50 percent since October 25, 
1997, is not warranted under either the "old" or "new" 
criteria.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  In this case the 
veteran has not required frequent periods of hospitalization 
for psychiatric treatment.  Additionally, according to the 
most recent VA examiner, the veteran has bipolar disorder 
that results in many of his difficulties interacting with 
others including supervisors and colleagues.  Thus, the 
evidence does not show that PTSD alone results in marked 
interference with employment or otherwise presents an unusual 
disability picture warranting extraschedular consideration.  

In conclusion, the Board notes that although the Fenderson 
case was not decided until early 1999 and the RO has not 
specifically addressed it, the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered.  Additioanlly, the RO 
did assign two different ratings for the period under 
consideration.  Thus, there is no projudice to the veteran by 
the Board deciding this case based on a review of the entire 
period.  See Bernard v. Brown, 4 Vet. App. 384. 



ORDER

A rating in excess of 30 percent for PTSD prior to October 
25, 1995 is denied.   

A rating in excess of 50 percent for PTSD since October 25, 
1995 is denied.  


REMAND

A July 1999 rating decision denied entitlement to TDIU.  
After that the veteran expressed disagreement with that 
rating decision.  However, a statement of the case was not 
issued in regard to the TDIU claim.   Thus, the claim must be 
remanded for the following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter of TDIU benefits.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should obtain any relevant VA 
medical records subsequent to May 1999, 
and associate them with the claims file.  

3.  The veteran should be requested to 
identify any employment he has obtained 
since July 1996, including the names and 
addresses of the employers, the dates of 
employement, and the reasons for 
termination.  He should also provide 
evidence as to any employement for which 
he applied unsuccessfully and the reasons 
he was not hired.  If the veteran has had 
any employment, the RO should obtain 
verification from the employers as to  
the reasons for termination.  The veteran 
should also be asked whether he has ever 
applied for Social Security disability 
benefits or SSI and, if he has, the RO 
should obtain any medical records and 
decision from the Social Security 
Administration. 

4.  If any additional development is 
indicated, the RO should accomplish it.  
If any additional evidence is obtained 
pursuant to this remand, the issue of 
entitlement to TDIU benefits must be 
readjudicated, with consideration of the 
new evidence and all applicable law and 
regulations.  In any event, if TDIU is 
not granted, a statement of the case 
addressing that issue must be provided to 
the veteran and his representative, with 
notice of the need to perfect his appeal 
on that matter if he wishes the Board to 
consider it.  If an appeal is perfected, 
the case should be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals






